Citation Nr: 9926575	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-30 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating, on an extraschedular 
basis, for the service-connected status post total 
hysterectomy and bilateral oophorectomy, currently evaluated 
as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1976 to 
August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision in which 
the RO granted a temporary total rating for convalescence 
from right knee surgery for the period from January 26, 1996, 
through February 28, 1996, denied an increased rating for a 
right knee disorder, and denied an increased rating for 
residuals of a hysterectomy and bilateral oophorectomy.  The 
veteran appealed the denial of an increased rating for 
residuals of a hysterectomy and bilateral oophorectomy.  

By rating decision of February 1998, the RO granted service 
connection for a nervous disorder as secondary to the 
veteran's service-connected residuals of a hysterectomy and 
bilateral oophorectomy.  Although the claims folder does not 
contain a Notice of Disagreement (NOD) to the February 1998 
rating decision, there is a report of contact dated in June 
1998 which appears to reflect that the veteran has appealed 
the initial rating assigned for her nervous disorder as 
inadequate.  The RO has not, as yet, issued a Statement of 
the Case (SOC) with respect to the issue of evaluation of a 
nervous disorder.  This issue is not before the Board for 
appellate consideration.  On remand, documentation of the 
veteran's NOD should be placed in the claims folder and an 
SOC should be issued.  The RO is advised that this would 
involve an appeal from an original rating decision.  As such, 
consideration should be given to the applicability of 
Fenderson v. West, 12 Vet. App. 119 (1999), as needed.  



REMAND

The veteran contends that her post-operative residuals of a 
hysterectomy and bilateral oophorectomy are more disabling 
than currently evaluated and warrant a rating in excess of 50 
percent.  Specifically, the veteran maintains that she has 
experienced significant problems taking different types of 
estrogen therapy and has ongoing symptoms including heat 
flashes and dizzy spells.  The veteran is in receipt of 
special monthly compensation (SMC) due to anatomical loss of 
a creative organ.  

The regulations provide that complete removal of the uterus 
and both ovaries is rated 100 percent disabling for three 
months after the removal, and 50 percent disabling 
thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7617 (1998).  

The Board notes that the rating criteria for evaluating 
gynecological disorders changed, effective on May 22, 1995.  
However, the criteria for evaluating the veteran's service-
connected post-operative residuals of a hysterectomy and 
bilateral oophorectomy were unaffected by the implementation 
of the new rating criteria.  As such, a remand is not 
warranted for consideration of the old and new rating 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran is currently receiving the maximum schedular 
evaluation for post-operative residuals of a hysterectomy and 
bilateral oophorectomy under Diagnostic Code 7617.  The only 
way that a rating in excess of 50 percent can be assigned for 
the veteran's post-operative residuals of a hysterectomy and 
bilateral oophorectomy is on an extraschedular basis pursuant 
to 38 C.F.R. § 3.321 (b) (1).  38 C.F.R. § 3.321 (b) (1) 
requires the presence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO has not considered the appropriateness of 
an extraschedular rating for the veteran's post-operative 
residuals of a hysterectomy and bilateral oophorectomy.  

The case is REMANDED to the RO for the following action:

1.  The RO should issue an SOC on the 
issue of evaluation of the veteran's 
service-connected nervous disorder to the 
veteran and her representative.  They 
should be provided with a reasonable 
amount of time to respond to the SOC.  

2.  The RO should take appropriate 
steps to contact the veteran and 
ask her whether she has received 
any treatment for her service-
connected post-operative residuals 
of a hysterectomy and bilateral 
oophorectomy since August 1996, the 
date of the most recent VA 
outpatient treatment records in the 
claims folder pertaining to those 
residuals.  Based on her response, 
the RO should obtain a copy of all 
pertinent treatment records from 
the identified source(s), and 
associate them with the claims 
folder.  

3.  The veteran should be afforded 
a VA examination to determine the 
current severity of her service-
connected post-operative residuals 
of a hysterectomy and bilateral 
oophorectomy. The examiner MUST 
completely review the claims folder 
prior to the examination, including 
a copy of this remand order.  
He/she should indicate in the 
report that a review of the claims 
folder was accomplished.  All 
clinical findings should be 
reported in detail.  Following 
examination, the VA physician 
should identify the nature and 
extent of all current post-
operative residuals of the 
veteran's hysterectomy and 
bilateral oophorectomy.  

4.  Thereafter, the RO should 
consider whether the veteran's 
post-operative residuals of a 
hysterectomy and bilateral 
oophorectomy present such an 
exceptional or unusual disability 
picture as to warrant a referral to 
the VA Undersecretary for Benefits 
or the Director of the VA 
Compensation and Pension Service 
for consideration of an 
extraschedular rating.  

If the benefits sought on appeal are not granted, both the 
veteran and her representative should be provided with a 
Supplemental Statement of the Case (SSOC).  The veteran and 
her representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The veteran need take no 
action unless otherwise notified, but she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board  or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


